DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Megan Gallant (Reg. No. 65,960) on February 15, 2022 and February 17, 2022.

The application has been amended as follows: 

1-26.  (Canceled)

27. (Currently Amended) A non-transitory computer readable storage medium storing instructions which, when executed by a first device, cause a hardware processor of the first device to carry out operations comprising:
receiving, by the first device, at least one wireless signal from a second device;
transmitting, by the first device, at least one wireless signal to the second device;

determining, by the first device, one or more range measurements between the first device and the second device based at least in part on the transit times;
determining, by the first device, an unlock decision based on a comparison between the one or more range measurements and a dynamic range threshold, wherein a value of the dynamic threshold is based on one or more characteristics of wireless communication employed between the computer system and the device, wherein the dynamic range threshold represents a distance; and
causing, by at least the first device, the first device to unlock if the unlock decision is positive.


28. (Previously presented) The non-transitory computer readable storage medium of claim 27, wherein the unlock decision is based at least in part on clustering of multiple range measurements.

29. (Previously Presented) The non-transitory computer readable storage medium of claim 27, wherein an accuracy of the one or more range measurements is based at least in part on an accuracy of the transit times.



31. (Previously presented) The non-transitory computer readable storage medium of claim 27, the operations further comprising:
determining, by the first device, that the second device is within a threshold range of the first device; and
determining, by the first device, that the unlock decision is positive.

32. (Previously presented)  The non-transitory computer readable storage medium of claim 27, wherein the unlock decision is based at least in part on one or more of a type of the first device, a type of the second device, a count of wireless signals received by the first device, a degree of conformity of the one or more range measurements to a model of range data, and one or more characteristics of an environment in which the first device and the second device are located.

33. (Previously presented)  The non-transitory computer readable storage medium of claim 27, the operations further comprising filtering the at least one wireless signal received by the first device by sequential filters, wherein the at least one wireless signal received by the first device is pre-filtered before being filtered and the pre-filtering removes outlier wireless signals of the at least one wireless signal.

34. (Previously presented)  The non-transitory computer readable storage medium of claim 27, wherein the one or more range measurements are filtered by a batch filter and one or more characteristics of the batch filter are based on experimental data obtained from one or both of the first device and the second device and the experimental data comprises a distribution of distance measurements between the first device and the second device.

35. (Previously presented)  The non-transitory computer readable storage medium of claim 34, wherein one or more characteristics of the batch filter are modeled to minimize one or both of false positive unlock decisions and false negative unlock decisions and are modeled based on an assumption that the one or more range measurements comprise at least a predetermined number of range measurements.

36. (Previously presented) The non-transitory computer readable storage medium of claim 34, wherein the one or more characteristics of the batch filter are modeled according to a maximum likelihood estimation methodology.

37. (Previously presented) The non-transitory computer readable storage medium of claim 34, wherein the one or more characteristics of the batch filter are modeled according to a generalized extreme value methodology.



39. (Previously presented) The non-transitory computer readable storage medium of claim 38, wherein the first data packet is encrypted according to a first encryption sequence in a plurality of encryption sequences.

40. (Previously presented) The non-transitory computer readable storage medium of claim 39, wherein a second data packet is received via the at least one wireless signal.

41. (Previously presented) The non-transitory computer readable storage medium of claim 40, wherein the second data packet is encrypted according to a second encryption sequence in the plurality of encryption sequences.


42. (Currently Amended) A computer system comprising:
a computer readable storage device storing computer executable instructions; and
a hardware processor configured to, in response to executing the computer executable instructions, carry out operations comprising:
receiving at least one wireless signal from a device,
transmitting at least one wireless signal to the device,
determining transit times of the at least one received wireless signal and the at least one transmitted wireless signal,

determining an unlock decision based on a comparison between the one or more range measurements and a dynamic range threshold, wherein a value of the dynamic range threshold is based on one or more characteristics of wireless communication employed between the computer system and the device, wherein the dynamic range threshold represents a distance; and
causing the computer system to unlock if the unlock decision is positive.

43. (Previously presented) The computer system as in claim 42, wherein a value of the dynamic range threshold is based at least in part on a type of the computer system and a type of the device.

44. (Previously presented) The computer system as in claim 43, wherein the value of the dynamic range threshold is based at least in part on a count of wireless signals received by the computer system.

45. (Previously presented) The computer system as in claim 44, wherein the value of the dynamic range threshold is based at least in part on a degree of conformity of the one or more range measurements to a model of range data.



Response to Arguments
Applicant's arguments (“REMARKS”) filed January 26, 2022 have been fully considered and they are persuasive.
The rejection of claim 42-46 under 35 U.S.C. 112(a) as failing to comply with the written description requirement has been withdrawn in view of the claim amendments, arguments presented on pg. 6 of the REMARKS, and discussion during the interview on February 15, 2022.
The rejection of the claims under 35 U.S.C. 103 has been withdrawn in view of the claim amendments, arguments presented on pg. 6 of the REMARKS, and discussion during the interview on February 15, 2022.

Reasons for Allowance
Claims 27-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims were amended to further define the “dynamic threshold”. The closest prior art to this teaching is Rachuri (US 2016/0080936), which was used in the previous 103 rejection. The dynamic threshold in Rachuri is directed to a degree of similarity between signatures. The claimed invention’s dynamic threshold is directed to a physical measurement of distance in view of the originally filed specifications (see [0060], [0078], and [0085]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        2-18-2022